 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case, there is no question as to the untimeliness of theexceptions.The only question presented is whether the Board's policyas set forth above should be set aside so that the IUE-CIO exceptionsmay be received.We do not believe that the reasons advanced by theIUE-CIO are sufficiently persuasive to cause us to deviate from ourestablished policy.This conclusion is particularly compelling inview of the fact that by a telegram on April 22, 1955, the Board ad-vised the IUE-CIO that the date for filing exceptions had been ex-tended to and not beyond May 2, 1955. Further, the IUE-CIO at-torney admits that this telegram was received in his office on the dateit was sent.Under these circumstances, we shall deny the IUE-CIO'srequest that its exceptions be deemed to have been filed on May 2,1955.[The Board denied the motion.]MEMBFR MURDOCK took no part in the consideration of the aboveDecision and Order Denying Motion.National Truck Rental Company,Inc.andLocal 639, Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehouses enand Helpers of America,AFL, and District Lodge No.67, Inter-national Association of Machinists,AFL, (Local 1486).CaseNo. 5-CA-932. September 19,1955DECISION AND ORDERUpon a charge duly filed on January 17, 1955, by Local 639, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, and District Lodge No. 67, International Associa-tion of Machinists, AFL, (Local 1486), jointly, herein collectively,called the Union, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel, by the Regional Directorfor the Fifth Region, issued a complaint dated April 15, 1955, againstNational Truck Rental Company, herein called the Respondent, alleg-ing that the Respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(a) (1) and (5) and Section 2 (6) and (7) of the Act. Copies of thecomplaint, the charge, and notice of hearing were duly served uponthe Respondent and the Union on or about April 15', 1955.With respect to the unfair labor practices, the complaint alleges, insubstance, that on or about November 17, 1954, and at all times there-after, down to and including the issuance of the complaint, the Re-spondent refused to bargain collectively with the Union as the ex-clusive representative of all employees in an appropriate unit,114 NLRB No. 26. NATIONAL TRUCK RENTAL COMPANY, INC.107although on November 9, 1954, the Board had certified the Union asthe exclusive representative of all employees in the unit for the pur-poses of collective bargaining,' and that the Union was on July 23,1954, and has been since that date, the exclusive representative of allemployees in the unit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.On or about April 22, 1955, the Respondent filed an answer admit-ting, among other allegations, the allegation that the Union had re-quested the Respondent to bargain collectively in respect to rates ofpay, wages, hours of employment, and other conditions of employ-ment, with the Union as the exclusive representative of all employeesin the unit, but denying those portions of the complaint which allegein substance that: The Respondent is engaged in commerce withinthe meaning of the Act; on July 23, 1954, a majority of the employeesof the Respondent in the appropriate unit designated the Union astheir representative for the purposes of collective bargaining withthe Respondent, following a Board-ordered election; the Union isnow their exclusive representative; and on and after November 17,1954, the Respondent refused to bargain collectively with the Unionas the exclusive representative of the employees in the appropriateunit.Thereafter all parties entered into a stipulation which set forth anagreed statement of facts.The stipulation provides that the partiesthereby waive their rights to a hearing and to the taking of testimonyand the submission of further evidence before a Trial Examiner, theBoard, or any member thereof, and to the preparation and filing ofan Intermediate Report and Recommended Order, and to the makingand issuance of proposed findings of fact and conclusions of law bythe Board.The stipulation further provides that, upon such stipula-tion and the record as therein provided, the Board may issue its Deci-sion and Order or make any disposition of this matter, which it couldhave made if a hearing had been held before a Trial Examiner, theBoard, or any member thereof.The aforesaid stipulation is hereby approved and accepted andmade a part of the record in this case. In accordance with Section102.45 of National Labor Relations Board Rules and Regulations-Series 6, as amended, and the Order of the Board dated May 17, 1955,this proceeding was duly transferred to and continued before theBoard.Upon the basis of the aforesaid stipulation, the record and proceed-ings in Case No. 5-RC-1397, and the entire record in this case, the1See Second Supplemental Decision and Certification of Representatives,National TruckRental Company, Inc.,110 NLRB 838 108DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard, having duly considered the brief filed by the Respondent,makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is now, and has been at all times hereinafter men-tioned, a corporation, organized and existing by virtue of the lawsof the State of Maryland, and having its principal office and placeof business in the District of Columbia.The Respondent is ' now, andhas been at all times material herein continuously engaged in, thebusiness of renting passenger cars and trucks at its four establish-ments, at 2316 Georgia Avenue, N. W.; 125 Q Street, N. E. ; and 1709L Street, N. W., in the District of Columbia, and at the WashingtonNational Airport, respectively.During the calendar year 1954, theRespondent rendered services valued in excess of $200,000 to businessfirms which are themselves engaged in interstate transportation bytruck, or which annually ship out of the State of jurisdiction in whichthey are located, goods valued in excess of $50,000.As the Respondent's operations are located in the District' ofColumbia, where the Board asserts jurisdiction on a plenary basis,2 wefind that the Respondent is engaged in commerce, and that it willeffectuate the purposes and policies of the Act to assert jurisdictionin the instant case.II.THE LABOR ORGANIZATIONS INVOLN EDELocal 639,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, and District Lodge No.67, International Association of Machinists, AFL, (Local 1486), arelabor organizations as defined in Section 2 (5) of the Act.III.THEUNFAIR LABOR PRACTICESA. The appropriate unit and representation by the Union of amajority thereinWe find that all production and maintenance employees of the Re-spondent at its four automobile and truck rental establishments, at2316 Georgia Avenue, N. W.; 125 Q Street, N. E.; and 1709 L Street,N. W., in the District of Columbia, and at the Washington NationalAirport, respectively, including auto and truck mechanics, body andfendermen, tiremen, washers, porters, servicemen, and helpers, butexcluding office employees, clerical employees, guards, watchmen, andworking foremen and other supervisors as defined in the Act, presentlyconstitute, and have at all times since January 29, 1954, constituted'aM. S. Ginn & Company,114 NLRB 112 NATIONAL TRUCK RENTAL COMPANY, INC.109-unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.We also find that since July 23,1954, on which date a majority of theemployees in the appropriate unit designated the Union as the exclu-sive representative of all employees in the above unit for the purposesof collective bargaining,3 the Union has been the exclusive representa-tive of all employees in the unit for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, and other-conditions of employment.B. The refusal to barqainThe Respondent admits that on November 16, 1954, November 29,1954, January 6, 1955, and February 1, 1955, respectively, the Union,by registered letters received by the Respondent in the normal courseof mail, made four independent requests upon the Respondent to bar-gain collectively, with respect to rates of pay, wages, hours of employ-ment, and other conditions -of employment, with the Union- as theexclusive'representative of all employees in the unit, and that-up to andincluding the date of issuance of the-complaint, the Respondent failedto reply to any of these requests.Accordingly, we find that the Re-spondent thereby violated Section 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE-occurring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of com-merce.-V.Having found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.Upon the basis of the above findings of fact, and upon the entirerecord in this case, the Board makes the followingCONCLUSIONS OF LAW1.Local 639, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL,-and District Lodge No.3we reject, as without merit, the contentions raised by the Respondent in its brief withrespect to the validity of the instant proceeding and the representation proceeding in CaseNo. 5-RC-1397 and the Union's certification based thereon, contentions identical with those-which we have already overruled'in the representation proceeding.A review of that pro-ceeding affirms our opinion of the correctness of those rulings.The Respondent's briefraisesno new or novelissues. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARD67, International Association of Machinists, AFL, (Local 1486), arelabor organizations as defined in Section 2 (5) of the Act.2.All employees engaged in maintaining, repairing, and servicingmotor vehicle equipment at the Respondent's automobile and truckrental establishments at 2316 Georgia Avenue, N. W.; 125 Q Street,N. E.; and 1709 L Street, N. W., in the District of Columbia, and at theWashington National Airport, including auto and truck mechanics,body and fendermen, tiremen, washers, porters, servicemen, andhelpers, but excluding office employees, clerical employees, guards,watchmen, and working foremen and other supervisors as defined inthe Act, presently constitute, and have at all times since July 23, 1954,constituted, a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.3.Local 639, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, and District Lodge No.67, International Association ofMachinists,AFL, (Local 1486),jointly, were on July 23, 1954, and at all times thereafter have been,the exclusive representative of all employees in the aforesaid unit forthe purpose of collective bargaining within the meaning of Section9 (a) of the Act.4.By refusing on or about November 17, 1954, and at all timesthereafter, to bargain collectively with Local 639, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, AFL, and District Lodge No. 67, International-Associationof Machinists, AFL, (Local 1486), jointly, as the exclusive representa-tive of all employees in the aforesaid appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, National Truck RentalCompany, Inc., and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with Local 639, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, AFL, and District Lodge No. 67, International Associa-tion of Machinists, AFL, (Local 1486), jointly, as the exclusive rep-resentative of all employees engaged in maintaining, repairing, andservicing motor vehicle equipment at the Respondent's automobile andtruck rental establishments at 2316 Georgia Avenue, N. W.; 125 QStreet, N. E.; and 1709 L Street, N. W., in the District of Columbia, NATIONAL TRUCK RENTAL COMPANY, INC.111and at the Washington National Airport, including auto and truckmechanics, body and fendermen, tiremen, washers, porters, service-men, and helpers, but excluding office employees, clerical employees,guards, watchmen, and working foremen and other supervisors as de-fined in the Act.(b) Interfering in any other manner with the efforts of Local 639,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL, and District Lodge No. 67, Inter-national Association of Machinists, AFL, (Local 1486), jointly, tonegotiate for, or to represent the employees in the aforesaid bargainingunit as their exclusive bargaining agent.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with Local 639, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, and District Lodge No. 67, InternationalAssociation of Machinists, (Local 1486), jointly, as the exclusive rep-resentative of all employees engaged in maintenance, repairing, andservicing motor vehicle equipment at the Respondent's automobile andtruck rental establishments at 2316 Georgia Avenue, N. W.; 125 QStreet, N. E.; and 1709 L Street, N. W., in the District of Columbia,and at the Washington National Airport, including auto and truckmechanics, body and fendermen, tiremen, washers, porters, servicemenand helpers, but excluding office employees, clerical employees, guards,watchmen, and working foremen and other supervisors as defined inthe Act with respect to rates of pay, wages, hours, and other conditionsof employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its establishments at 2316 Georgia Avenue, N. W.; 125Q Street, N. E.; and 1709 L Street, N. W., in the District of Columbia,and at the Washington National Airport, copies of the notice attachedhereto, marked "Appendix A." 4 Copies of said notice, to be furnishedby the Regional Director ' for the Fifth Region, shall, after beingsigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof and maintained by it for a periodof sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Order what steps the Re-spondent has taken to comply herewith.thatthis order is enforced,by a decree of a Circuit Court of Appeals,there shall be substitutedfor the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States CircuitCourtof Appeals,Enforcing an Order." 112DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE" WILL bargain collectively upon request with Local 639, In-ternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, and District Lodge No. 67,InternationalAssociation ofMachinists,AFL, (Local 1486),jointly, as the exclusive representative of employees in the bar-gaining unit described herein with respect to rates of pay, wages,hours, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signedagreement.The bargaining unit is :ing motor vehicle equipment at our automobile and truck rentalestablishments at 2316 Georgia Avenue, N. W.; 125 Q Street,N. E.; and 1709 L Street, N. W., in the District of Columbia, andat the Washington National Airport, including auto and truckmechanics, body and fendermen, tiremen, washers, porters, serv-icemen, and helpers, but excluding office employees, clerical em-ployees, guards, watchmen, and working foremen and other su--pervisors as defined in the Act.NATIONAL TRUCK RENTAL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the (late hereof,and must not be altered, defaced, or covered by any other material.M. S. Ginn & CompanyandWarehouse Employees Union, LocalNo. 730,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL, Petitioner.Case No. 5-RC-1658. September 19,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under. Section 9 (c) of the National LaborRelations Act, a hearing was held before William C. Humphrey, Sr.,hearing officer.The hearing officer's rulings made at the hearing; arefree from prejudicial error and are hereby affirmed.114 NLItB No. 25.